                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

GABRIEL LEE 0WENS,                             )
                                               )
            Plaintiff,                         )
                                               )
    v.                                         )   CIVIL ACTION NO. 1:19-CV-942-RAH
                                               )
HOUSTON COUNTY, et al.,                        )
                                               )
            Defendants.                        )

                                           ORDER

         On January 13, 2020, the Magistrate Judge entered a Recommendation (Doc. #5)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for Plaintiff’s failure to file necessary

financial information as ordered by this court.

         A separate Final Judgment will be entered.

         DONE, this 3rd day of February, 2020.


                                            /s/ R. Austin Huffaker, Jr.
                                     R. AUSTIN HUFFAKER, JR.
                                     UNITED STATES DISTRICT JUDGE
